OPINION

Per Curiam:

At the conclusion of a contested hearing, the district court, inter alia, awarded respondent custody of the parties’ minor child. Appellant contends we are compelled to reverse because, he argues, the district court acted without or in excess of its jurisdiction. In support of this argument appellant claims he did not receive notice that child custody would be considered at the hearing. We reject the contention.
The scant record discloses appellant, through his attorney, received timely notice that the district court had set a hearing *631to consider “all matters pending” in the divorce litigation. The custody of the parties’ minor child had not finally been decided, and thus was a pending matter. Both parties and their attorneys attended the hearing, and, since appellant neither brought up the hearing transcript, nor a substitute therefor permitted by NRAP 10(c), we must assume each was given a full opportunity to be heard. Under these circumstances, there is nothing to support appellant’s claim that the district court acted without or in excess of its jurisdiction. Cf. Matthews v. District Court, 91 Nev. 96, 531 P.2d 852 (1975); Turner v. Saka, 90 Nev. 54, 518 P.2d 608 (1974).
Affirmed.